DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 17 recite “a second of the one or more tissue stimulation elements.” As there are at least two tissue stimulation elements, there cannot be a single tissue stimulation element. Claims 8-12 and 18-19 are rejected for their dependency on claims 7 and 17. Examiner suggests amending such that there are two or more tissue stimulation elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-16, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US 8,909,316) in view of Beetel (US 2011/0200171).
Regarding claim 1, Ng teaches a method for modifying a state of a patient, comprising: advancing a treatment catheter system within the patient to an anatomic region (col. 9, lines 39-40, balloon advanced to a target position); and modifying tissue proximate to the anatomic region with the treatment catheter system while the treatment catheter system is advanced to the anatomic region (col. 9, lines 35-39, ablation electrodes 82 to modify tissue as in col. 10, lines 14-27) to permanently change at least one of: the tissue, and kidney nerve activity (ablation/denervation of renal nerves as in col. 1, lines 17-19).
Ng is silent regarding associated with a location at which one or more ganglia is thought to exist.However, Beetel teaches treatment at the level of the ganglion (par. [0060]).
It would have been obvious to one of ordinary skill in the art that the target location for renal denervation would be the aorticorenal ganglion, as the renal nerve has fibers from the aorticorenal ganglion. One of ordinary skill in the art would look to Beetel to find treatment locations, including the aorticorenal ganglion, for treatment of hypertension. While Beetel does not necessarily use a catheter to treat the aorticorenal ganglion, one of ordinary skill in the art would look to Beetel for places that treatment for renal denervation or ablation may take place, which would include the near the aorticorenal ganglion, and apply similar a similar treatment method as taught by Ng to the target tissue.
Regarding claim 2, the combination teaches wherein advancing the treatment catheter system within the patient to the anatomic region associated with the location at which the one or more ganglia is thought to exist comprises advancing the treatment catheter system within the patient to a location in a renal artery in proximity to where the one or more ganglia is thought to exist (par. [0077] of Beetel).It would have been obvious to one of ordinary skill in the art that the target location for renal denervation would be the aorticorenal ganglion, as the renal nerve has fibers from the aorticorenal ganglion. One of ordinary skill in the art would look to Beetel to find treatment locations, including the aorticorenal ganglion, for treatment of hypertension. While Beetel does not necessarily use a catheter to treat the aorticorenal ganglion, one of ordinary skill in the art would look to Beetel for places that treatment for renal denervation or ablation may take place, which would include the near the aorticorenal ganglion, and apply similar a similar treatment method as taught by Ng to the target tissue.
Regarding claim 3, Ng is silent, but Beetel teaches wherein the one or more ganglia comprises an aorticorenal ganglion (Fig. 5c, par. [0077]).
It would have been obvious to one of ordinary skill in the art that the target location for renal denervation would be the aorticorenal ganglion, as the renal nerve has fibers from the aorticorenal ganglion. One of ordinary skill in the art would look to Beetel to find treatment locations, including the aorticorenal ganglion, for treatment of hypertension. While Beetel does not necessarily use a catheter to treat the aorticorenal ganglion, one of ordinary skill in the art would look to Beetel for places that treatment for renal denervation or ablation may take place, which would include the near the aorticorenal ganglion, and apply similar a similar treatment method as taught by Ng to the target tissue.
Regarding claim 4, the combination teaches wherein modifying tissue proximate the anatomic region with the treatment catheter system while the treatment catheter system is advanced to the anatomic region comprises modifying tissue of an aorticorenal ganglion (ablation at an aorticorenal ganglion as in par. [0077] of Beetel).
It would have been obvious to one of ordinary skill in the art that the target location for renal denervation would be the aorticorenal ganglion, as the renal nerve has fibers from the aorticorenal ganglion. One of ordinary skill in the art would look to Beetel to find treatment locations, including the aorticorenal ganglion, for treatment of hypertension. While Beetel does not necessarily use a catheter to treat the aorticorenal ganglion, one of ordinary skill in the art would look to Beetel for places that treatment for renal denervation or ablation may take place, which would include the near the aorticorenal ganglion, and apply similar a similar treatment method as taught by Ng to the target tissue.
Regarding claim 5, Ng wherein modifying tissue proximate the anatomic region with the treatment catheter system while the treatment catheter system is advanced to the anatomic region comprises modifying tissue via radiofrequency energy (col. 3, lines 13-17).
Regarding claim 6, Ng is not explicit, but Beetel teaches wherein advancing the treatment catheter system within the patient to the anatomic region associated with the location at which the one or more ganglia is thought to exist, comprises searching for the one or more ganglia via intravascular ultrasound (par. [0070] intravascular ultrasound to find targets).It would have been obvious to one of ordinary skill in the art to locate the target location via an imaging mechanism such as intravascular ultrasound, as in Beetel, to visualize the target tissue to be treated. One of ordinary skill in the art would look to Beetel to find treatment locations, including the aorticorenal ganglion, for treatment of hypertension. While Beetel does not necessarily use a catheter to treat the aorticorenal ganglion, one of ordinary skill in the art would look to Beetel for places that treatment for renal denervation or ablation may take place, which would include the near the aorticorenal ganglion, and apply similar a similar treatment method as taught by Ng to the target tissue.
Regarding claim 13, Ng teaches an apparatus to modify a state of a patient, comprising:
a treatment catheter system to insert within the patient to an anatomic region (col. 9, lines 39-40, balloon advanced to a target position), the treatment catheter system comprising one or more tissue modification elements (col. 7, lines 48-51);
a control box in electronic communication with the treatment catheter system to activate the one or more tissue modification elements (106 for activating electrodes as in Fig. 9), while the treatment catheter system is inserted within the patient to the anatomic region (col. 9, lines 35-39, ablation electrodes 82 to modify tissue as in col. 10, lines 14-27), to modify tissue proximate to the anatomic region to permanently change at least one of: the tissue, and kidney nerve activity (ablation/denervation of renal nerves as in col. 1, lines 17-19).Ng is silent regarding associated with a location at which one or more ganglia is thought to exist.However, Beetel teaches treatment at the level of the ganglion (par. [0060]).
It would have been obvious to one of ordinary skill in the art that the target location for renal denervation would be the aorticorenal ganglion, as the renal nerve has fibers from the aorticorenal ganglion. One of ordinary skill in the art would look to Beetel to find treatment locations, including the aorticorenal ganglion, for treatment of hypertension. While Beetel does not necessarily use a catheter to treat the aorticorenal ganglion, one of ordinary skill in the art would look to Beetel for places that treatment for renal denervation or ablation may take place, which would include the near the aorticorenal ganglion, and apply similar a similar treatment method as taught by Ng to the target tissue.
Regarding claim 14, Ng teaches wherein the one or more tissue modification elements is a radiofrequency energy tissue modification element (col. 3, lines 13-17).
Regarding claim 15, Ng is not explicit, but Beetel teaches a means for searching device (par. [0070] intravascular ultrasound to find targets), and wherein the control box is further in communication with the means for searching device to activate the means for searching device to search for the anatomic region associated with the location at which the one or more ganglia is thought to exist (Beetel in communication with a control box as in par. [0105] for executing the procedure).It would have been obvious to one of ordinary skill in the art to locate the target location via an imaging mechanism such as intravascular ultrasound, as in Beetel, to visualize the target tissue to be treated. One of ordinary skill in the art would look to Beetel to find treatment locations, including the aorticorenal ganglion, for treatment of hypertension. While Beetel does not necessarily use a catheter to treat the aorticorenal ganglion, one of ordinary skill in the art would look to Beetel for places that treatment for renal denervation or ablation may take place, which would include the near the aorticorenal ganglion, and apply similar a similar treatment method as taught by Ng to the target tissue.
Regarding claim 16, Ng is not explicit, but Beetel teaches wherein the means for searching device is selected from a group of devices consisting of: an intravascular ultrasound device (par. [0070] intravascular ultrasound to find targets).It would have been obvious to one of ordinary skill in the art to locate the target location via an imaging mechanism such as intravascular ultrasound, as in Beetel, to visualize the target tissue to be treated. One of ordinary skill in the art would look to Beetel to find treatment locations, including the aorticorenal ganglion, for treatment of hypertension. While Beetel does not necessarily use a catheter to treat the aorticorenal ganglion, one of ordinary skill in the art would look to Beetel for places that treatment for renal denervation or ablation may take place, which would include the near the aorticorenal ganglion, and apply similar a similar treatment method as taught by Ng to the target tissue.
Regarding claim 20, Ng teaches wherein the treatment catheter system is an expandable balloon (col. 9, lines 39-40, balloon advanced to a target position).
Regarding claim 21, Ng teaches wherein the tissue modification element is configured to direct tissue modifying energy in a radial direction toward the tissue (82 electrodes directed outward).
Allowable Subject Matter
Claims 7-12 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 7 and 17, Ng and Beetel fail to teach at least a first of the one or more spaced apart tissue stimulation elements stimulating and determining said treatment catheter system is not in proximity to one or more ganglia, and a second of the one or more spaced apart tissue stimulation elements stimulating and determining said treatment catheter system is in proximity to one or more ganglia. Claims 8-12 and 18-19 are dependent on claims 7 and 17 respectively. Examiner has not found prior art that discloses, fairly suggests, or makes obvious the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,010364. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 teaches each and every limitation of instant claim 1.
Instant claim 2 is taught by patented claim 1.
Instant claim 3 is taught by patented claim 1.
Instant claim 4 is taught by patented claim 1.
Instant claim 5 is taught by patented claim 8.
Instant claim 7 is taught by patented claim 1.
Instant claim 8 is taught by patented claim 1.
Instant claim 9 is taught by patented claim 31.
Instant claim 10 is taught by patented claim 1.
Instant claim 11 is taught by patented claim 1.
Instant claim 12 is taught by patented claim 8.
Instant claim 13 is taught by patented claim 1.
Instant claim 14 is taught by patented claim 1.
Instant claim 15 is taught by patented claim 1.
Instant claim 17 is taught by patented claim 1.
Instant claim 18 is taught by patented claim 1.
Instant claim 19 is taught by patented claim 2.
Instant claim 20 is taught by patented claim 5.
Instant claim 21 is taught by patented claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794